Judgment, Supreme Court, Bronx County (Ethan Greenberg, J., at suppression hear-ing; Barbara F. Newman, J, at jury trial and sentence), rendered July 13, 2006, convicting defendant of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The hearing evidence established that the police properly stopped defendant’s vehicle after he committed a traffic violation (see People v Robinson, 97 NY2d 341 [2001]), and that the ensuing police conduct was entirely lawful.
Defendant’s challenge to the court’s jury charge on the automobile presumption (Penal Law § 220.25 [1]) is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. This instruction was appropriate in light of the defense contentions (see People v Spann, 56 NY2d 469 [1982]).
Defendant’s challenge to his second felony offender adjudication is without merit. Concur—Mazzarelli, J.P., Friedman, Nardelli, Williams and Freedman, JJ.